Citation Nr: 0316691
Decision Date: 07/21/03	Archive Date: 10/02/03

DOCKET NO. 01-03 492               DATE JUL 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Entitlement to an earlier effective date prior to February 16,
1990, for the assignment of an increased evaluation to 100 percent
for anxiety hysteria superimposed on constitutional psychopathic
state.

REPRESENTATION

Appellant represented by: Nancy E. Killeen, Esq.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from June 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1999 rating decision from the Department of
Veterans Affairs (VA) regional office (RO) in Reno, Nevada.

Procedurally, the current appeal has an extensive history with
numerous rating decisions and Board remands. This matter was last
before the Board in August 1999. At that time, the Board concluded
that the veteran had met the criteria for a disability rating of
100 percent for anxiety hysteria superimposed on constitutional
psychopathic state. In its September 1999 rating decision, the RO
found that the appropriate effective date of the increased
evaluation is the date of claim, which the RO determined to be
February 16, 1990.

REMAND

During the course of this appeal, the Veterans Claims Assistance
Act of 2000 (VCAA), 38 U.S.C.A. 5100 et seq. (West 2002), was
enacted. Among other things, the VCAA expanded VA's duty to notify
the claimant and his representative, if any, concerning certain
aspects of claim development. Specifically, upon receipt of a
complete or substantially complete application, VA must notify the
claimant and his representative, if any, of any information or lay
or medical evidence not previously provided that is necessary to
substantiate the claim. 38 U.S.C.A. 5103(a). The notice should
indicate what information should be provided by the claimant and
what information VA will attempt to obtain on the claimant's
behalf. Id.

Review of the claims folder fails to reveal notice from the RO to
the veteran that complies with VCAA requirements. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.
App. 370 (2002). Therefore, a remand to the RO is required in order
to correct this deficiency before proceeding to the merits of the
claim and addressing issues raised in the joint motion to the
Court. See Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

2 -

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps to comply with the VCAA,
to include notifying the veteran and his representative of any
information or lay or medical evidence not previously provided that
is necessary to substantiate the claim and of what information the
veteran should provide and what information VA will attempt to
obtain on his behalf. If any additional information or evidence is
secured or received in response to this notice, the RO should
readjudicate the issue on appeal and furnish the veteran and his
representative a supplemental statement of the case if the
disposition remains unfavorable.

Thereafter, the case should be returned to the Board for final
appellate review, if in order. The Board offers no opinion as to
the ultima outcome of the appeal. The veteran has the right to
submit additional evidence d argument on the matter or matters the
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App.
369 (1999). No action is required of the veteran unless notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). in addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the Ros

- 3 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



